DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The communications received 03/22/2019 have been filed and considered by the Examiner. Claims 1-6 are pending. 

Claim Objections
Claim 6 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campion (US 4,029,453) hereinafter CAMP.

As for claim 1, CAMP discloses a method to produce an interdental cleaning tool (dental instrument) [Abstract; col. 6 l. 60-67].
	There is a first step of preparing a mold (by opening the mold and finishing the completed cycle) provided with at least one first cavity for molding a cleaning tool main body including two supporting pieces [Fig. 3 #34; col. 7 l. 27-29]. The two supporting pieces are arranged with a predetermined interval (such as an inch depending on the desired tension span for the floss) [col. 7 l. 3-10] and a handle portion which connects the two supporting pieces by which the cleaning tool can be hand held (refer to modified Figure 1 below).

    PNG
    media_image1.png
    261
    494
    media_image1.png
    Greyscale


There is a second step of arranging the thread member in the mold (the floss is arranged in the mold, this cited section is understood to be describing the rethreading of the floss in the mold for a new batch of dental instruments after previous dental instruments denoted as “mold products” were formed) [col. 7 l. 29-31].
There is a third step of filling the first cavity with a resin material via a gate (inlet) [Fig. 3 #38] provided in the mold using a hot runner method (injecting plastic like material into the cavities of the mold through a gate with runners which then cools which the Examiner understands to substantially be a hot-runner method) [Fig. col. 7 l. 59-64; col. 9 l. 15-25]. 
There is a fourth step of removing the thread member and the cleaning tool main body now fixed to the thread member from the mold (as a previous molding cycle has finished and the mold product is removed after a molding cycle, the Examiner understands there to be a missing drawing figure that would be depicting the final molded product) [col. 7 l. 27-55].
There are multiple first cavities which each have a handle cavities that forms the handle portions and arranged in a generally linear fashion [refer to the arrows of modified Figure 3 below] and in the second step the thread member is arranged to span the plurality of the first cavities [Fig. 3 #54; col. 2 l. 46-53]. It is understood that the steps above would also be performed for each of the plurality of cavities.  

    PNG
    media_image2.png
    1960
    1857
    media_image2.png
    Greyscale

As for claim 2, CAMP discloses claim 1 and further discloses that the molded products are removed by also moving the thread member (as the floss must be moved as it is embedded within the mold products) [col. 7 l. 27-55].



As for claim 4, CAMP discloses claim 1 and further discloses a second cavity for molding a removal member on at least one end portion side of the thread member (as a portion of the cavity forms mold product 191 which is understood to be formed by another cavity portion) [col. 7 l. 27-38].
In the third step, the first cavity and the second cavity are filled with the resin material using a hot runner method and in the fourth step the thread member and the cleaning tool main body fixed to the thread member are removed from the mold together with the removal member by moving the removal member from the mold (as the whole cavity of 34 is filled and the produced molded product is removed) [see claim 1]. 

As for claim 5, CAMP discloses claim 1 and further discloses that in the fourth step, a new thread member for a subsequent molding process is arranged in the mold after the thread member to which the cleaning main body is fixed is moved in a direction in which the thread member extends (i.e. when it is removed, it is understood that the rethreading of the thread occurs by the transfer of the previously molded product out into a holding member which aids in maintaining the proper thread tension) [col. 7 l. 27-64].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Campion (US 4,029,453) hereinafter CAMP in further view of Niewels (US 2003/0008034) hereinafter NIE.

As for claim 6, CAMP discloses claim 1 and a gate [see claim 1] but does not disclose a valve at this gate which controls the gate being opened/closed.
NIE teaches a method which employs an injection mold which employs an improved valve gate system [0014] the valve in its employ utilizes a replaceable insert to allow for easy maintenance [0027], operates in an open and closed position which allows or disallows material flow [0026], and additionally utilizes a cooling system around the valve gate in order to allow for improved molded article removal [0049]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the valve gate of NIE as the gate in the method of CAMP in order to improve the ability of the completed molded article to break away cleanly. 

Response to Arguments
Applicant’s arguments, see pg. 2-3 of the remarks, filed 10/08/2021, with respect to the objections have been fully considered and are persuasive.  The objection of claim 6 has been withdrawn. 

Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive. 
The Applicant argues that as the first cavities are arranged linearly that they have overcome the prior art of record. 
The Examiner respectfully disagrees and refers to modified Figure 3 of Campion below:

    PNG
    media_image3.png
    1960
    1857
    media_image3.png
    Greyscale

As currently amended, the claims solely require that the first cavities be arranged in a manner that is linear. As depicted above, the cavities are clearly arranged in a manner that is substantially/generally linear. The Applicant appears to be arguing based on the linearity being oriented along the thread member however as currently claimed this is not the case. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/E.V./             Examiner, Art Unit 1748    

                                                                                                                                                                                                                                                                                                                                                                     /FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712